
	

114 HR 1668 IH: Save Our Water Act
U.S. House of Representatives
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1668
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2015
			Mr. McClintock introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To amend the Endangered Species Act of 1973 to provide for suspension of application of the Act to
			 water releases by Federal and State agencies in river basins that are
			 affected by drought, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Save Our Water Act. 2.Suspension of Endangered Species Act of 1973 for water management actions in areas affected by droughtSection 10 of the Endangered Species Act of 1973 (16 U.S.C. 1539) is amended by adding at the end the following:
			
				(k)Suspension of application with respect to certain Federal and State agencies during periods of
			 drought
 (1)SuspensionThe application of this Act with respect to water releases from water storage facilities by Federal and State agencies in a navigable river basin in a State is suspended during each period in which there is in effect a drought in that basin.
 (2)Period of suspensionA suspension under paragraph (1)— (A)begins on the date on which—
 (i)the Secretary of the Army, acting through the Chief of Engineers, or the Secretary of the Interior determines that there is a drought in effect in such river basin that the U.S. Drought Monitor categorizes as D2 (Severe Drought), D3 (Extreme Drought), or D4 (Exceptional Drought) conditions; or
 (ii)the Governor of the State (or the Governor’s designee) determines that there is a drought in effect in such river basin; and
 (B)ends on the date on which— (i)in the case of a suspension that begins under subparagraph (A)(i), the Secretary that made the determination referred to in that subparagraph determines that the drought is no longer in effect; or
 (ii)in the case of a suspension that begins under subparagraph (A)(ii), the Governor determines that the drought is no longer in effect.
							(3)Prohibition of enforcement by State
 (A)ProhibitionExcept as provided in subparagraph (B), a State may not enforce the requirements of this Act with respect to any area of the State with respect to which a suspension under paragraph (1) applies.
 (B)Enforcement of State law not affectedSubparagraph (A) does not affect the authority of a State to carry out and enforce the laws of the State.
 (4)Excepted water releasesThis subsection does not prohibit any release of water from a water storage facility for purposes of this Act by the Secretary of the Army, the Secretary of the Interior, or a State if such Secretary or the Governor of such State, respectively, certifies that—
 (A)such release will not cause harm to the local, regional, State, or Federal economy; and (B)no water conservation measures will be required to be taken by any water users as a result of such release.
 (5)U.S. Drought Monitor definedIn this subsection the term U.S. Drought Monitor means such Monitor jointly produced by the National Drought Mitigation Center at the University of Nebraska-Lincoln, the Department of Agriculture, and the National Oceanic and Atmospheric Administration..
		
